DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 of the claim set received 9/14/2020 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed first inside, second inside, and intermediate rods as well as the outside rods with end bearings and their positioning(s) as described in claim 6 must be shown or the feature(s) canceled from the claim(s).  More specifically, no figure shows an apparatus having five or more total rods including a first inside rod, a second inside rod, an intermediate rod, and two or more outside rods (from base claim 1), wherein the outside rods include end bearings.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The is no disclosure of the claimed an apparatus having five or more total rods including a first inside rod, a second inside rod, an intermediate rod, and two or more outside rods (from base claim 1), wherein the outside rods include end bearings.  No new matter should be entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall (US 1,672,488).
Regarding Claim 1, Hall discloses in the figures, an apparatus comprising: 
an inside rod 10 including a first opening on a first longitudinal end (opening containing outside rod 4 at left longitudinal end of 10) of the inside rod and a second opening on a second longitudinal end (opening containing outside rod 3 at the right longitudinal end of 10) of the inside rod, the first opening and the second opening extending at least partially through the inside rod (see Figs. 2 and 3), the inside rod including tabs (structure circumferentially between slots 18 and 19) extending from the first longitudinal end and the second longitudinal end of the inside rod at least partially around the first opening and the second opening (see Figs. 2 and 3), an exterior surface of the tabs including conical threads (22 and 21); 
outside rods 3 and 4 to be at least partially positioned within the openings of the inside rod (see Figs. 2 and 3), the tabs of the inside rod at least partially surrounding the outside rods 3 and 4 (see Figs. 2 and 3), 
the outside rods 3 and 4 including end bearings 31 (see Fig. 2) to couple to (indicates intended use for the following function; see MPEP 2114 II.) a first structure 6 in an axial flow turbomachine and a second structure 5 in an axial flow turbomachine (although the end bearing structure are not disclosed as being in an axial flow turbomachine, the apparatus of Hall is a measuring device which can be used to measure distances between components of an axial flow turbomachine by placing the defined structures within the turbomachine between the components to be measured); and 
conical nuts 13 and 16 including threads correlating with the conical threads of the tabs of the inside rod, the conical nuts 13 and 16 to threadably couple to the tabs (structure of inside rod 10 circumferentially between slots 18 and 19), the conical nuts to constrict the tabs around the outside rods and couple the inside rod and the outside rods (see Figs. 2-3, read col. 2, ll. 106-108).
Regarding Claim 2, Hall discloses wherein portions of the outside rods 3 and 4 to be positioned within the inside rod 10 are adjustable (rotation of the outside rods 3 and 4 with respect to the turnbuckle portion/inside rod 10 effectively screws in or screws out the outside rods 3 and 4 to or from the inside rod 10).
Regarding Claim 3, Hall discloses wherein an adjustment of a rotational orientation of the end bearings (a rotation of the entire assembly about the longitudinal axis such as going from the orientation of the entire assembly in Fig. 2 to that of Fig. 3) is independent from an adjustment of the portions of the outside rods to be positioned within the inside rod (determined by a rotation of the outside rods 3 and 4 with respect to inside rod 10 as described above; if the entire assembly is rotated including the outside and inside rods, there will be no change in the portions of the outside rods positioned within the inside rod).
Regarding Claim 4, Hall discloses wherein the adjustment of the rotational orientation of the end bearings (a rotation of the entire assembly about the longitudinal axis such as going from the orientation of the entire assembly in Fig. 2 to that of Fig. 3) and the adjustment of the portions of the outside rods to be positioned within the inside rod (determined by a rotation of the outside rods 3 and 4 with respect to inside rod 10 as described above) is determined by a position of the first structure 6 relative to the second structure 5 (the rotational adjustment involves a rotation of the first structure 6 and the second structure 5, the first structure 5 essentially positionally locked relative to the second structure 6; while the adjustment of the portions of the outside rods positioned within the inside rods either adds or removes distance between the first structure 6 and the second structure).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is alternately rejected under 35 U.S.C. 103 as being unpatentable over Leffler (US 598,307) in view of Kim (US 2010/0003074).
Regarding Claim 1, Leffler discloses in Fig. 13 an apparatus comprising: 
an inside rod (e2) including a first opening on a first longitudinal end (upper end of e2 with respect to the figure) of the inside rod and a second opening on a second longitudinal end (lower end of e2 with respect to the figure) of the inside rod (e2), the first opening and the second opening extending at least partially through the inside rod (see the figure), the inside rod including tabs (tabs defined as the structure of inside rod e2 between the splits/slots e5 at the longitudinal ends) extending from the first longitudinal end and the second longitudinal end of the inside rod (e2) at least paritally around the first opening and the second opening (as shown in the figure); 
outside rods (e6) to be at least partially positioned within the openings of the inside rod (e2), the tabs of the inside rod (tabs defined as the structure of inside rod e2 between the splits/slots e5 at the longitudinal ends) at least partially surrounding the outside rods (e6), the outside rods (e6) including end bearings (the rings at the ends of the outside rods e6 function as a bearing surface and thus are considered bearings) to couple to (intended use; the prior need only be capable of providing the following function) a first structure in an axial flow turbomachine and a second structure in an axial flow turbomachine (the end bearings/rings can couple to structures in a machine such as shown in Fig. 1 or in another machine such as an axial flow turbomachine); and 
conical nuts (e7) to couple the inside rod (e2) and the outside rods (e6), the conical nuts (e7) to constrict the tabs around the outside rods (e6) and couple the inside rod (e2) and the outside rods (e7).
Leffler does not disclose the exterior surface of the tabs including conical threads and the conical nuts including threads correlating with the conical threads of the tabs of the inside rod, the conical nuts to threadably couple to the tabs.
Kim discloses in Figs. 4-8, an inside rod 100 having openings at either longitudinal end for receiving outside rods 50.  Kim teaches a locking assembly including tabs (between longitudinal slits 150) at the longitudinal ends of the inside rod 100 at least partially around the first longitudinal end openings (see Fig. 4) and conical nuts 110 including threads 112 correlating with conical threads 160 of the tabs of the inside rod 100 (see Figs. 6 and 8), the conical nuts 100 to threadably couple to the tabs, the conical nuts 100 to constrict the tabs around the outside rods 50 and couple the inside rod 100 and the outside rods 50 (see Fig. 6).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Leffler to include conical threads on the exterior surface of the tabs and correlating threads on the conical nuts to threadably couple to the tabs as taught by Kim in order to provide significant strength to the apparatus including the tabs with exterior threads and conical nuts with correlating threads (Kim para. 0070).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Leffler (US 598,307) in view of Kim (US 2010/0003074) and further in view of Sanders (US 3,278,210).
Regarding Claim 5, Leffler in view of Kim teaches the claimed invention as discussed above.  Leffler in view of Kim as discussed does not disclose wherein an exterior surface of the inside rod includes flats to form a grip and enhance torqueing of the conical nuts.
Sanders discloses in Figs. 1-2, an inside rod 10, outside rods 15 and 16, and nuts 39 and 40, similar in form and function to those disclosed by Leffler.  Sanders teaches an exterior surface 14 of the inside rod 10 includes flats to form a grip and enhance torqueing of the nuts 39 and 40 (see, in particular, Fig. 2; read col. 2, ll. 56-59).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Leffler further to include flats on the exterior surface of the inside rod as taught by Sanders in order to enable engagement with a standard hexagonal wrench to turn the inside rod when the apparatus is to be tightened or loosened (Sanders col. 2, ll. 56-59).
Claims 7, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki (US 4,645,473) in view of Cousins (US 2,704,439).
Regarding Claim 7, Mochizuki discloses in Figs. 1 and 8, an apparatus comprising:
a hollow rod (comprising 2 and 13) with an internal circumference, the hollow rod including tabs (at 11) extending from at least one longitudinal end of the hollow rod, an exterior surface of the tabs 11 including conical threads (see figures, read col. 2, ll. 58-60); 
at least one threadless rod 10a, at least a portion of the threadless rod to be positioned within the hollow rod (see figures), a circumference of the threadless rod to be approximately equivalent to the internal circumference of the hollow rod (see figures); and 
at least one nut 3 including internal conical threads complementary to the conical threads of the exterior surface of the tabs 11 of the hollow rod (see figures, read col. 2, ll. 58-60, an engagement between the internal conical threads of the nut and the conical threads of the exterior surface of the tabs of the hollow rod to substantially constrict the tabs of the hollow rod around the threadless rod to couple the hollow rod and the threadless rod (read col. 3, ll. 5-7; see figures).
Mochizuki does not explicitly teach wherein a longitudinal end of at least one of the threadless rod or the hollow rod includes an end bearing to couple to a structure in an axial flow turbine engine at the coupling assembly comprising the hollow rod and the nuts.  Mochizuki further discloses that the apparatus includes at least one threadless rod comprising first threadless rod 10a that is a driving shaft and a second threadless rod 10b that is a driven shaft and the apparatus is configured to couple the driving shaft to the driven shaft (read, e.g., col. 3, ll. 1-15).
Cousins discloses in Fig. 1, a driving shaft 46 coupled to a driven shaft 33, at coupling assembly 44, similar to the configuration disclosed Mochizuki.  Cousins teaches a first bearing 19 at a longitudinal end of the drive shaft 46 to couple to a structure 11 in a gas turbine engine (see Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Mochizuki to include wherein a longitudinal end of each of the first threadless rod and second threadless rod includes an end bearing as taught by Cousins in order to allow rotational energy from a motor or other rotational energy producing machine to transfer through the threadless rods/shafts thereby driving machinery at the other end of the apparatus, i.e. transferring rotational power.
Regarding Claim 8, Mochizuki in view of Cousins teaches the claimed invention as discussed above.  Mochizuki discloses wherein the portion of the threadless rod 10a to be positioned within the hollow rod is adjustable (the portion of the threadless rod 10a positioned within the hollow rod can be adjusted by loosening and tightening nut 3).
Regarding Claim 10, Mochizuki in view of Cousins teaches the claimed invention as discussed above.  Mochizuki further discloses wherein a translational adjustment of the at least one threadless rod 10a with respect to the hollow rod (2 and 13) is independent from a rotational orientation of the threadless rod 10a (translation is accomplished by simply sliding the threadless rod 10a further into or out of the hollow rod having nothing to do with the rotational orientation of the threadless rod).
Regarding Claim 11, Mochizuki in view of Cousins teaches the claimed invention as discussed above including wherein the end bearing is a first end bearing and the structure in the axial flow turbomachine is a first structure.
Mochizuki does not teach a second end bearing which couples to a second structure in the axial flow turbomachine.
Cousins Fig. 1, further teaches the driven shaft 33 comprises (at a distal end from the coupling assembly 44) a second bearing (connection point to axial flow turbomachine structure 31) coupled to a second structure 31 of the axial flow turbomachine.
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Mochizuki in view of Cousins further to include the second end bearing as taught by Cousins for the reasons discussed above.
Within the combination where each threadless rod has a respective end bearing as taught by Cousins.  The incorporated end bearings are fixed to the respective threadless rods such that rotation of the end bearings is rotation of the rods.  Looking at the apparatus disclosed by Mochizuki (Fig. 8) a translational adjustment of the threadless rods 10a and 10b involves sliding the threadless rods into and out of the hollow rod 2 and tightening the nuts 3 to clamp the rods relative to eachother and the translational and radial orientations are necessarily determined by the structure to which the end bearings are attached since the end bearings are attached to said structure(s).
Regarding Claim 12, Mochizuki in view of Cousins teaches the claimed invention as discussed above.  Mochizuki further discloses wherein the tabs 11 extend from the at least one longitudinal end of the hollow rod (comprising 2 and 13) around the internal circumference (of the hollow rod; as shown in Fig. 1).

Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive. There are no specific arguments made toward the previously laid out rejections other than an assertion that the claims are in condition for allowance.  The amended independent claims 1 and 7 are obvious in view of the prior art as indicated above.  With specific regard to the rejection of claim 1, it is noted that the prior art apparatus including the first and second structure can be used within an axial flow turbomachine, meeting the intended use within the axial flow turbomachine.  With regard to claim 7, the secondary reference Cousins teaches an end bearing capable of coupling to a structure in an axial flow turbine engine.

Allowable Subject Matter
Claims 13-20 are allowable.
Claim 6 would be allowable if the rejection(s) under 35 U.S.C. 112(a) set forth in this Office action and to include all of the limitations of the base claim and the drawing objection is addressed.
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 6, the prior art of record does not disclose the following in combination with the independent claim limitations: wherein the tabs are first tabs, wherein the inside rod includes a first inside rod, a second inside rod, and an intermediate rod positioned between the first inside rod and the second inside rod, the first inside rod including the first opening and a third opening opposite the first opening, the second inside rod including the second opening and a fourth opening opposite the second opening, further including second tabs extending from the first inside rod around the third opening and from the second inside rod around the fourth, the intermediate rod to be at least partially within the third opening of the first inside rod and the fourth opening of the second inside rod, the second tabs of the first inside rod and the second tabs of the second inside rod at least partially surrounding the intermediate rod.
Regarding Claim 13, Gutta (US 2015/0050122).  Gutta discloses the axial flow turbomachine having variable stator vanes and associated turnbuckle link-gages 100 (read paras. 0002-0003; see Fig. 1).  Gutta teaches the outside rod(s) 112 and 114 as a threaded rod.  The threads of the outside rod are essential to the operation of the turnbuckle link-gage, i.e. the threads of the rod determine the length of the turnbuckle link-gages 100, and no reasonable combination is found to make the modification of making the outside rod(s) threadless.
Claims 14-20 are allowable at least by basis on claim 13.
Regarding Claim 21, the prior art does not disclose or present a reasonable combination teaching the following in combination with the base claim limitations: wherein the tabs include a first portion having a uniform thickness and a second portion having a conical thickness.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached Notice of References Cited.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.D.F/	/GERALD L SUNG/                                                                                 Primary Examiner, Art Unit 3741                                                                                                                       Examiner, Art Unit 3741